
	

113 HR 4865 IH: Family Coverage Act
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4865
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Ms. Kuster (for herself, Mr. Blumenauer, Ms. DelBene, Mr. Doggett, Mr. McDermott, Ms. Pingree of Maine, Mr. Murphy of Florida, Ms. Shea-Porter, Mr. David Scott of Georgia, Mr. O’Rourke, Mr. Cartwright, Ms. Schwartz, Mr. Crowley, Mr. Welch, Mr. Peterson, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to ensure that working families have access to
			 affordable health insurance coverage.
	
	
		1.Short titleThis Act may be cited as the Family Coverage Act.
		2.Sense of CongressNotwithstanding the amendments made by section 3, it is the sense of Congress that the Secretary of
			 Health and Human Services and the Secretary of the Treasury, within their
			 respective jurisdictions, have the administrative authority necessary to
			 apply the affordability provision in section 36B of the Internal Revenue
			 Code of 1986 in such a manner as to expand access to affordable health
			 insurance coverage for working families without further legislation.
		3.Clarification regarding determination of affordability of employer-sponsored minimum essential
			 coverage
			(a)In generalClause (i) of section 36B(c)(2)(C) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(i)Coverage must be affordable
						(I)In generalExcept as provided in clause (iii), an individual shall not be treated as eligible for minimum
			 essential coverage if such coverage consists of an eligible
			 employer-sponsored plan (as defined in section 5000A(f)(2)) and the
			 required contribution with respect to the plan exceeds 9.5 percent of the
			 applicable taxpayer's household income.
						(II)Required contribution with respect to employeeIn the case of the employee eligible to enroll in the plan, the required contribution for purposes
			 of subclause (I) is the employee's required contribution (within the
			 meaning of section 5000A(e)(1)(B)(i)) with respect to the plan.
						(III)Required contribution with respect to family membersIn the case of an individual who is eligible to enroll in the plan by reason of a relationship the
			 individual bears to the employee, the required contribution for purposes
			 of subclause (I) is the employee's required contribution (within the
			 meaning of section 5000A(e)(1)(B)(i), determined by substituting family for self-only) with respect to the plan..
			(b)Conforming amendments
				(1)Clause (ii) of section 36B(c)(2)(C) of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following: This clause shall also apply to an individual who is eligible to enroll in the plan by reason of a
			 relationship the individual bears to the employee..
				(2)Clause (iii) of section 36B(c)(2)(C) of such Code is amended by striking the last sentence of clause (i) and inserting clause (i)(III).
				(3)Clause (iv) of section 36B(c)(2)(C) of such Code is amended by striking clause (i)(II) and inserting clause (i)(I).
				(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
			
